Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No information disclosure statements (IDS) was submitted.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 16, 19, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and dependent claims recite the limitation “the one or more electrodes” in line 7 of claim 1. Does this refer to the “the one or more electrochemical or optical electrodes” recited previously in line 6 of claim 1?
Claims 1, 16, and 20 dependent claims 5, 19, and 21 recite the limitation “the presence”. There is insufficient antecedent basis for this limitation in the claim. The term “the presence” is not mentioned previous to this claim. 
Claim 6 recites the limitation “the enzyme”. There is insufficient antecedent basis for this limitation in the claim. The term “the enzyme” is not mentioned previous to this claim. 
Claim 16 recites the limitation “the saliva” in line 4. Does this refer to the “the received saliva” recited previously in line 4 of claim 16?

Claim Rejections - 35 USC § 112D
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of
improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 21, the claim does not further limit the adhesive system as it is just a reiteration of the previous claim, claim 19.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent
form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9-12, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (U.S. Patent Application Publication 2016/0288983 A1) and in further view of Kopelman (U.S. Patent Application Publication 2019/0099129 A1).
	Regarding claim 1, Chin teaches a sensor device capable of performing electrochemical measurements [par. 178, 208], comprising: a flexible orthodontic device for placement in a patient's mouth [fig. 21B, element 2100] the flexible orthodontic device having a hole in an end configured to allow saliva to pass [par. 339, 340]; and one or more electrochemical or optical electrodes configured to contact the saliva [par. 339, 340], wherein the one or more electrodes are configured to determine the presence of one or more chemical biomarkers in the saliva [par. 207, 208].
However, Chin does not teach one or more valves to allow the saliva to pass in a forward direction through the flexible orthodontic device and not in a reverse direction.
Kopelman teaches one or more valves to allow the saliva to pass in a forward direction through the flexible orthodontic device and not in a reverse direction [par. 162].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Chin, to incorporate one or more valves to allow the saliva to pass in a forward direction through the flexible orthodontic device via microfluidic channels and not in a reverse direction, in order to allow for saliva detection in an alternative manner, as evidence by Kopelman [par. 162].
	Regarding claim 2 and 17, Chin further teaches one or more electronic circuits to process signals from the one or more electrodes [par. 214, 337]; and a wireless transmitter to transmit information from the processed signals to a receiving device [par. 214, 381].
Regarding claim 3, Chin further teaches the flexible orthodontic device is part of a pacifier or a nipple [fig. 20B, element 2010].
	Regarding claims 4 and 18, Chin further teaches the one or more electrodes generate a signal representative of an amount of glucose in the saliva [par. 201, 214].
	Regarding claims 5, 19, and 21, Chin does not teach the one or more electrochemical or optical electrodes includes at least one enzyme-based electrode selected to determine the presence of a selected biomarker of one or more chemical biomarkers in the saliva.
Kopelman teaches the one or more electrochemical or optical electrodes includes at least one enzyme-based electrode selected to determine the presence of a selected biomarker of one or more chemical biomarkers in the saliva [par. 153].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Chin, to incorporate the one or more electrochemical or optical electrodes includes at least one enzyme-based electrode selected to determine the presence of a selected biomarker of one or more chemical biomarkers in the saliva, as evidence by Kopelman [par. 162].
	Regarding claim 7, Chin does not teach the one or more valves include a combination of valves in a main channel causing unidirectional flow of the saliva to an electrochemical detection chamber.
Kopelman teaches the one or more valves include a combination of valves in a main channel causing unidirectional flow of the saliva to an electrochemical detection chamber [par. 161, 162].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Chin, to incorporate the one or more valves include a combination of valves in a main channel causing unidirectional flow of the saliva to an electrochemical detection chamber, for enabling sampling, as evidence by Kopelman [par. 162].
Regarding claim 9, Chin further teaches collect and dispose of the saliva without external pumps [fig. 21B, element 2100; par. 340; Examiner notes saliva flows through the opening in the nipple].
Regarding claim 10, Chin further teaches the one or more electrochemical or optical electrodes are not in contact with the patient's mouth [par. 340].
	Regarding claim 11, Chin further teaches the one or more electrodes are non-toxic [par. 178; Examiner notes the electrodes are made of a biocompatible platinum].
Regarding claim 12, although Chin does not explicitly teach an electrochemical chamber to contain the saliva, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Chin also suggests analyte sensors on the inside of the nipple component [par. 340]. Therefore, incorporating a chamber would involve only routine skill in the art.
Regarding claim 16, Chin further teaches a method of performing electrochemical measurements [par. 178, 208], comprising: receiving saliva through a flexible orthodontic device comprising a nipple or pacifier with a hole in an end [fig. 21B, element 2100; par. 340]; passing the received saliva through one or more valves [par. 337, 339, 340] and contacting the saliva, by one or more electrochemical or optical electrodes [par. 178, 208, 340], wherein the one or more electrodes are configured to determine the presence of one or more chemical biomarkers in the saliva [par. 207, 208].
However, Chin does not teach allowing the saliva to pass in a forward direction and not in a reverse direction.
Kopelman teaches allowing the saliva to pass in a forward direction and not in a reverse direction [par. 161, 162].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Chin, to incorporate one or more valves to allow the saliva to pass in a forward direction through the flexible orthodontic device via microfluidic channels and not in a reverse direction, in order to allow for saliva detection in an alternative manner, as evidence by Kopelman [par. 162].
Regarding claim 20, Chin further teaches an electrochemical measurement system [par. 178, 208], comprising: an inlet module comprising a flexible orthodontic device configured to pass saliva [fig. 21B, element 2100; par. 340]; a valving module allowing the saliva to pass [par. 337, 339, 340]; a contact module including one or more electrochemical or optical electrodes configured to generate signals in response to contact with saliva [par. 178, 208, 340]; and a processing module to process the generated signals to determine the presence of one or more chemical biomarkers in the saliva [par. 8, 207, 208].
However, Chin does not teach a valving module allowing the saliva to pass in a forward direction through the valving module and not in a reverse direction.
Kopelman teaches a valving module allowing the saliva to pass in a forward direction through the valving module and not in a reverse direction [par. 162].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Chin, to incorporate one or more valves to allow the saliva to pass in a forward direction through the flexible orthodontic device via microfluidic channels and not in a reverse direction, in order to allow for saliva detection in an alternative manner, as evidence by Kopelman [par. 162].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chin and Kopelman and in further view of McCanless (U.S. Patent Application Publication 2021/0236028 A1).
Regarding claim 6, Chin and Kopelman teach a sensor device capable of performing electrochemical measurements, as disclosed above.
	However, Chin and Kopelman do not teach the enzyme is glucose oxidase.
	McCanless teaches the enzyme is glucose oxidase [par. 36].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Chin and Kopelman, to incorporate the enzyme is glucose oxidase, for measuring glucose since glucose oxidase is the analyte-responsive enzyme, as evidence by McCanless [par. 36].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chin and Kopelman and in further view of Kosak (U.S. Patent Application Publication 2005/0214532 A1).
Regarding claim 8, Chin and Kopelman teach a sensor device capable of performing electrochemical measurements, as disclosed above.
	However, Chin and Kopelman do not teach a cellulose-based thread, causes a lateral flow of the saliva from the electrochemical detection chamber to an outside of the sensor device.
	Kosak teaches a cellulose-based thread, causes a lateral flow of the liquid [par. 70, 76].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Chin and Kopelman, to incorporate a cellulose-based thread, causes a lateral flow of the liquid, for controlling detection liquid, as evidence by Kosak [par. 70].
Although Kopelman does not explicitly teach lateral flow of saliva from the electrochemical detection chamber to an outside of the sensor device, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Kopelman also suggests controlling control of the direction of the flow to the sample chamber [par. 162]. Therefore, directing the flow of saliva from the electrochemical detection chamber to an outside of the sensor device would involve only routine skill in the art.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chin and Kopelman and in further view of Evans (U.S. Patent Application Publication 2020/0060945 A1).
Regarding claim 13, Chin and Kopelman teach a sensor device capable of performing electrochemical measurements, as disclosed above, and a nipple with an inlet for collecting saliva [par. 340].
However, Chin and Kopelman do not teach the flexible orthodontic device comprises a non- toxic polymeric nipple.
Evans teaches the flexible orthodontic device comprises a non- toxic polymeric nipple [par. 3].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Chin and Kopelman, to incorporate the flexible orthodontic device comprises a non- toxic polymeric nipple, for providing a biocompatible material, as evidence by Evans [par. 3].
However, Chin does not teach a safety valve system causing uni- directional saliva flow towards the one or more electrochemical or optical electrodes.
Kopelman teaches a safety valve system causing uni- directional saliva flow towards the one or more electrochemical or optical electrodes [par. 161, 162].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Chin, to incorporate a safety valve system causing uni- directional saliva flow towards the one or more electrochemical or optical electrodes, for enabling sampling, as evidence by Kopelman [par. 162].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chin, Kopelman, and Evans and in further view of Rasch-Menges (U.S. Patent Application Publication 2007/0239068 A1).
Regarding claim 14, Chin, Kopelman, and Evans teach a sensor device capable of performing electrochemical measurements, as disclosed above.
However, Chin, Kopelman, and Evans do not teach the safety valve system includes a rectifying channel with asymmetrical conical constrictions.
Rasch-Menges teaches the safety valve system includes a rectifying channel with asymmetrical conical constrictions [par. 68].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Chin, Kopelman and Evans, to incorporate the safety valve system includes a rectifying channel with asymmetrical conical constrictions, for preventing the fluid from flowing back, as evidence by Rasch-Menges [par. 68].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chin and Kopelman and in further view of Coultes (U.S. Patent Application Publication 2021/0331034 A1).
Regarding claim 15, Chin and Kopelman teach a sensor device capable of performing electrochemical measurements, as disclosed above.
However, Chin and Kopelman do not teach a cap integrated with a wireless amperometric circuit.
Coultes teaches a cap integrated with a wireless amperometric circuit [fig. 1, element 6, 100; par. 43; Examiner notes the handle is a form of cap comprising an electronic module].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Chin and Kopelman, to incorporate a cap integrated with a wireless amperometric circuit, for preventing the electronic module from contacting the mouth, as evidence by Coultes [fig. 3].
However, Chin does not teach an electrochemical chamber to contain the saliva for a separated electrochemical detector.
Kopelman teaches an electrochemical chamber to contain the saliva for a separated electrochemical detector [par. 161, 162].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Chin, to incorporate an electrochemical chamber to contain the saliva for a separated electrochemical detector, for containing the saliva for detection of the biomarker, as evidence by Kopelman [par. 161].
However, Chin does not teach a safety valve system causing uni-directional saliva flow towards the electrochemical detector.
Kopelman teaches a safety valve system causing uni-directional saliva flow towards the electrochemical detector [par. 162].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Chin, to incorporate a safety valve system causing uni- directional saliva flow towards the one or more electrochemical or optical electrodes, for enabling sampling, as evidence by Kopelman [par. 162].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791